Citation Nr: 1609296	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-38 759	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for non-malignant thyroid nodular disease, to include as due to exposure to ionizing radiation. 
 
2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee injury with myositis. 
 
3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected thyroid cancer. 
 
4.  Entitlement to service connection for benign prostatic hypertrophy (BPH), also claimed as prostate cancer, to include as due to exposure to ionizing radiation. 
 
5.  Entitlement to service connection for joint deterioration, also claimed as osteoporosis, to include as due to exposure to ionizing radiation.
 
6.  Entitlement to service connection for loss of sense of smell, to include as secondary to service-connected thyroid cancer. 
 
7.  Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected thyroid cancer. 
 
8.  Entitlement to service connection for dysphagia, to include as secondary to service-connected thyroid cancer. 
 
9.  Entitlement to an initial compensable rating for squamous cell carcinoma of the right forearm. 
 
10.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with myositis. 
 
11.  Entitlement to a rating in excess of 30 percent for residuals of thyroid cancer.

12.  Entitlement to a compensable rating for bilateral hearing loss. 

13.  Entitlement to a rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1947 to August 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 (denying an increased rating for the service connected left knee disability), October 2007 (granting service connection for squamous cell carcinoma of the right forearm at a noncompensable rating, with the Veteran appealing the propriety of this initial rating), April 2011 rating decisions (denying issues 1 thru 8 and issue 11 as listed on the Title Page) issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Oakland, California, and Jackson, Mississippi.  

Additionally, a January 2015 rating decision, in pertinent part, denied claims for increased ratings for bilateral hearing loss and tinnitus, and the Veteran submitted a notice of disagreement with the denial of these claims in April 2015.  Thus, as will be discussed below, a remand for issuance of a statement of the case (SOC) addressing the claims for increased ratings for bilateral hearing loss and tinnitus is necessary.  See 38 C.F.R. § 19.26 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

The case was remanded by the Board in April 2015 to schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  However, he withdrew his request for such a hearing in November 2015.  38 C.F.R. §§ 20.702(e), 20.704(e).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The record reflects pertinent evidence has been received since the issuance of the November 2012 supplemental statements of the case (SSOCs) and was not accompanied by a waiver of initial AOJ consideration.  38 C.F.R. § 20.1304(c).  This evidence includes February 2013 Disability Benefits Questionnaires pertinent to the claims for service connection for non-malignant thyroid nodular disease, the loss of sense of smell and taste, and dysphagia as secondary to service-connected thyroid cancer; April 2014 VA examinations addressing the claim for and increased rating for the service connected left knee disability; and an April 2014 VA examination addressing the claim for an increased rating for thyroid cancer that also contains information relevant to the claim for service connection for peripheral neuropathy of the lower extremities.  Therefore, a remand is necessary in order for the AOJ to review such relevant evidence and readjudicate the Veteran's claims in an SSOC.  

While on remand, the AOJ will also be requested to ensure that all potentially pertinent treatment records have been obtained.  In this regard, by way of an August 2010 statement, the Veteran referred to monthly treatment for thyroid cancer by Dr. Suryadevara.  The record reflects AOJ correspondence memorializing two attempts to obtain these records following the August 2010 request for such, but the identified records from Dr. Suryadevara were not obtained.  However, no formal finding/notice to the Veteran as to the unavailability of these records is documented, and a December 2010 private chest x-ray report reflects that this procedure was ordered by a Dr. Suryadevara, thereby evidencing treatment of the Veteran by this physician.  Another request for the records from Dr. Suryadevara is reflected by a signed release for such in March 2011.  As such, and given the additional development necessary in this case, the AOJ will be requested to, after obtaining any necessary authorization from the Veteran, obtain records from any pertinent private treatment, to include specifically by Dr. Suryadevara.  In this regard, the AOJ should make at least two (2) attempts to obtain records from any identified source of private treatment records.  If any such records are unavailable, the AOJ should inform the Veteran and afford him an opportunity to submit any copies in his possession.

The Board also finds that there may by additional VA outpatient treatment reports that need to be obtained.  To this end, in an application received in February 2014, the Veteran reported having received VA outpatient treatment for more than ten years, as well as ongoing VA outpatient treatment.  The VBMS file reflects some isolated, but not regular, VA outpatient treatment, to include in January and February 2004, from August 2006 to August 2007, and in March 2014.  The VVA file reflects VA outpatient treatment reports dated from January 2009 to June 2013.  As such, it appears that there may be VA clinical records dated both before and after June 2013 that have not been associated with the record, and the AOJ thus will be requested below to associate with the record any reports from VA outpatient treatment that have not been obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The Board also finds that additional VA examinations and medical opinions are necessary with respect to some of the issues on appeal.  With respect to the claims for service non-malignant thyroid nodular disease, loss of sense of smell, loss of sense of taste, and dysphagia to include as secondary to service connected thyroid cancer, the aforementioned February 2013 Disability Benefits Questionnaires, completed by a physician, noted that the Veteran suffered from the loss of the senses of taste (ageusia) and smell (anosmia) following treatment for his thyroid condition and that the loss of the senses of smell and taste impacted daily functioning, to include in "detecting orders, such as leaking gas, smoke and other problems detected by normal smell and taste that could be dangerous [for a person] . . . [and rendered the Veteran] unable to taste spoiled items and things that should not be tasted."  One February 2013 questionnaire noted that the Veteran suffered from dysphagia, and the record otherwise suggests such is possibly related to the Veteran's thyroid cancer.  See e.g. March 21, 2010, private treatment report.  Finally, one of the February 2013 questionnaires noted the presence of a "nodular growth" being found by a physician said to be due to the (demonstrated by the record) history of in-service radiation.  

In light of the above evidence indicating the possibility that disabilities manifested by non-malignant thyroid nodular disease, loss of sense of smell, loss of sense of taste, and/or dysphagia are etiologically related to the service-connected thyroid disability, the Board concludes that a VA examination addressing the claims for service connection for such disorder is necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claims for service connection for a left hip disorder and peripheral neuropathy, the current record fails to show a diagnosis of current disabilities.  Similarly, with regard to the claims for service connection for BPH/prostate cancer and joint deterioration/osteoporosis, the duty to assist with respect to obtaining VA examinations to address these claims is not trigged by the current record.  However, as the development requested herein with respect to obtaining additional VA and private clinical records could result in additional records pertinent to such claims, the adjudication of these claims must be deferred pending the completion of such development.  Furthermore, based on the results of this development, the AOJ will also be asked below to consider whether a VA examination may be necessary to adjudicate such claims.  

With respect to the claims for increased ratings on appeal, the current record, appearing to lack specific contentions of increased disability since the most recent October 2012 VA examination addressing the service-connected squamous cell carcinoma of the right forearm or the April 2014 VA examinations addressing the service-connected left knee disability and thyroid cancer, does not suggest the need for VA examinations addressing these claims at this time.  However, with respect to the claims for increased ratings for residuals of a left knee injury and residuals of thyroid cancer, given the pertinent evidence received in connection with these claims in the form of the April 2014 VA examinations addressing these claims, the adjudication of these claims must be deferred for consideration of such evidence in an SSOC.  Moreover, based on the results of the development requested herein with respect to obtaining additional VA and private clinical records, the AOJ will also be asked below to consider whether a VA examination may be necessary to adjudicate any of the increased rating claims on appeal. 

Finally with respect to the claims for increased ratings for bilateral hearing loss and tinnitus, when there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial-as with respect to these claims as noted in the Introduction-the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, remand for the issuance of an SOC on these matters is needed.  Manlincon, supra.  These issues are to be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with an SOC addressing the claims for increased ratings for bilateral hearing loss and tinnitus.  Please advise them of the time period in which to perfect an appeal of either matter.  If the Veteran perfects an appeal as to either matter in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from Dr. Suryadevara, Medical Oncology & Hematology, 2280 Harrison Ave., Eureka, CA 95501.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.


3.  Obtain all records of VA outpatient treatment dated before and after June 2013 that are not of record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to address the claims for service connection for non-malignant thyroid nodular disease, loss of sense of smell, loss of sense of taste, and dysphagia.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, and responses to the following should be provided: 

For any non-malignant thyroid nodular disease, loss of sense of smell, loss of sense of taste, or dysphagia demonstrated during the pendency of the appeal, the examiner should offer an opinion as to whether such is at least as likely as not a manifestation of the Veteran's thyroid cancer, or is caused OR aggravated (permanently increased in severity) by service-connected thyroid cancer residuals.  If the opinion is that any such disability is aggravated by this service-connected disability, the examiner should specify, to the extent possible, the degree of disability (pathology/ impairment) that is due to such aggravation.

The examiner should provide supporting rationale for each opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the opinion that the electronic files and Remand have been reviewed.

5.  After obtaining all outstanding treatment records, the AOJ should review the record and determine whether any additional VA examinations referable to his claims for service connection for a left hip disorder, peripheral neuropathy of the lower extremities, BPH/prostate cancer, and joint deterioration/osteoporosis and increased ratings for squamous cell carcinoma of the right forearm, residuals of a left knee injury with myositis, and residuals of thyroid cancer.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal (issues 1 through 11 as listed on the Title Page) should be readjudicated based on the entirety of the evidence, to include all evidence received since the November 2012 SSOCs (which includes February 2013 Disability Benefits Questionnaires and April 2014 VA examinations).  If any claim on appeal (issues 1 through 11 as listed on the Title Page) remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

